
	

113 S1342 IS: Small Business Investment Promotion Act
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1342
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2013
			Mr. Flake (for himself,
			 Mr. Udall of New Mexico, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit
		  expensing of certain depreciable business assets for small
		  businesses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Investment
			 Promotion Act.
		2.Expensing certain
			 depreciable business assets for small business
			(a)In
			 general
				(1)Dollar
			 limitationParagraph (1) of section 179(b) of the Internal
			 Revenue Code of 1986 is amended by striking shall not exceed—
			 and all that follows and inserting shall not exceed
			 $250,000..
				(2)Reduction in
			 limitationParagraph (2) of section 179(b) of such Code is
			 amended by striking exceeds— and all that follows and inserting
			 exceeds $800,000..
				(b)Computer
			 softwareClause (ii) of
			 section 179(d)(1)(A) of such Code is amended by striking and before
			 2014.
			(c)ElectionParagraph
			 (2) of section 179(c) of such Code is amended by striking may not be
			 revoked and all that follows through and before
			 2014.
			(d)Qualified real
			 propertySection 179(f) of
			 such Code is amended—
				(1)by striking
			 beginning in 2010, 2011, 2012, or 2013 in paragraph (1),
			 and
				(2)by striking
			 paragraph (4).
				(e)Inflation
			 adjustmentSubsection (b) of section 179 of such Code is amended
			 by adding at the end the following new paragraph:
				
					(6)Inflation
				adjustment
						(A)In
				generalIn the case of any taxable year beginning after 2014, the
				dollar amounts in paragraphs (1) and (2) shall each be increased by an amount
				equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, by substituting 2013 for
				1992 in subparagraph (B) thereof.
							(B)RoundingThe amount of any increase under
				subparagraph (A) shall be rounded to the nearest multiple of
				$10,000.
						.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
